Citation Nr: 0020221	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran had active service from January 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The case was previously before the Board in November 1999, 
when it was found to be well grounded and remanded for 
information to verify claimed stressors.  The RO has 
developed stressor information to the extent possible, 
including obtaining reports from the service department.  The 
appellant has not identified any other information which 
might be available to verify claimed stressors.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The death certificate shows the veteran died on April [redacted], 
1982, at the age of 33, and the immediate cause of death was 
carbon monoxide poisoning by suicide.  The death certificate 
did not indicate whether an autopsy was performed.

3.  The veteran did not engage in combat with the enemy and 
he was not held as a prisoner-of-war.  

4.  There is no credible supporting evidence that the claimed 
in-service stressors occurred.  

5.  The veteran did not have PTSD as the result of stressors 
in service.  

6.  The veteran's death was not the result of service-
connected PTSD.  

7.  A service connected disability did not make the veteran 
less able to resist the fatal act or in any way hasten his 
death.  

8.  The veteran did not die of a service-connected disability 
and there is no evidence that any other criteria for benefits 
under 38 U.S.C.A. Chapter 35 have been met.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1991).  

2.  The criteria for the payment of Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 have not been met.  
38 U.S.C.A. § 3501 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed above, the Board's November 1999 decision 
determined that the claim for service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (1999).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1999).  

The death certificate shows the veteran died on April [redacted], 
1982, at the age of 33, and the immediate cause of death was 
carbon monoxide poisoning by suicide.  The death certificate 
did not indicate whether an autopsy was performed.  

Service connection had not been established for any 
disabilities at the time of the veteran's death.  

The veteran's suicide will be presumed to be the result of 
mental unsoundness.  38 C.F.R. § 3.302 (1999).  However, 
whether the fatal mental unsoundness was due to disease or 
injury incurred in active service more than eleven years 
earlier can not be presumed.  

The Board now moves to the second phase of appellate analysis 
- weighing the merits.  If the positive evidence supports the 
claim or is in approximate balance with the negative 
evidence, the claim will be allowed.  38 U.S.C.A. § 5107(b) 
(West 1991).  If, however, the preponderance of evidence is 
against the claim, it must be denied.  See 38 U.S.C.A. § 7104 
(West 1991).  

In this case, it is claimed that the veteran had PTSD as a 
result of his Vietnam service and that the PTSD led to his 
suicide.  The previous regulation provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link established by medical evidence, between 
current symptomatology and the claimed inservice stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 197 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (1999).  

In weighing the merits of the claim, the Board must inquire 
as to whether there is credible supporting evidence that the 
claimed in-service stressor occurred.  

The claim is supported by several statements from physicians.  

In a statement dated in May 1991, Larry J. Hammett, M.D., 
reported that he knew the veteran and his wife personally.  
The doctor expressed the opinion that it was very likely the 
veteran's severe headaches and flashbacks were a result of 
his military service.  Significant problems with depression, 
headaches and anxiety seemed related to service.  

In May 1991, Stoney Williamson, M.D., stated that the veteran 
worked for him as an optician for several years in the 
1980's.  It was apparent to the doctor that the veteran was 
suffering from PTSD as a result of the Vietnam war.  The 
veteran talked to the doctor on many occasions concerning his 
trauma in Vietnam and how it affected his mental ability.  

In January 1997, Stanley Roskind, M.D., a board certified 
psychiatrist, stated that he had interviewed the veteran's 
first wife as well as the veteran's mother, and reviewed 
statements from Drs. Hammett and Williamson, lay statements, 
service medical records, and service personnel records.  The 
doctor concluded that the veteran had PTSD as the result of 
his Vietnam service and that he committed suicide as a result 
of the PTSD incurred in service.  

The record also contains statements from lay witnesses.  

In May 1991, [redacted] reported that he knew the veteran 
for 6 years.  During that time, he suffered emotionally and 
showed depressive behavior patterns.  The veteran told the 
witness of nightmares of experiences in Vietnam.  

In June 1991, David H. [redacted] wrote of knowing and working 
with the veteran for 3 years.  The had several long 
conversations about the stress of war and the ungrateful 
attitude toward Vietnam veterans.  The witness felt the 
veteran's experiences in Vietnam contributed to his death.  

In October 1996, The veteran's second wife and widow stated 
that he experienced recurring nightmares of being in battle.  
He would be very agitated and had to be awakened.  He usually 
had nightmares after seeing a movie or something about 
Vietnam.  He described only one battle during their marriage.  
He stated that air strikes were made using the coordinates of 
his company and that most on the ground were killed.  He 
cried while telling the story.  

The veteran's first wife and mother of the appellant provided 
a letter dated in August 1996.  She told of marrying the 
veteran in July 1972.  She reported that he had nightmares 
and described incidents of bizarre behavior during which he 
thought she or others were Vietnamese.  She stated that in 
April 1992, shortly before the veteran's death, he telephoned 
her and said he could no longer live with memories of Vietnam 
and could not tell anyone what happened to him there because 
they would think he was an animal.  She reported that the 
veteran's mother told her of receiving pictures of the 
veteran with enemy casualties.  

In July 1996, the veteran's mother wrote that the veteran 
talked a lot about the war upon his return.  He talked about 
a friend he saw shot and die.  He had nightmares and would 
become deeply depressed.  

In a letter dated in March 1999, the veteran's brother 
reported that the veteran told him of participating in heavy 
combat.  The veteran sent his brother 2 pictures of body 
counts which were extremely graphic and gory, with the 
veteran smiling in both pictures.  

In a letter dated in February 2000, the veteran's first wife 
reported that the photographs had been destroyed.  She 
described them.  She also related individual stressor 
incidents, as related to her by the veteran.  She stated that 
the veteran had described several incidents involving the 
deaths of fellow service men.   

The evidence against the claim comes from the official 
records.

The service personnel records show that the veteran served in 
Vietnam with the Supply Battalion, 1st Force Service 
Regiment, Force Logistic Command.  The service personnel 
records do not reflect any combat or stressors.  The block 
titled Combat History - Expeditions list two expeditionary 
periods and does not show the veteran was in combat.  The 
awards section does not include any combat awards.  The DD 
Form 214 MC shows the veteran was serving as a freight 
transfer clerk with an aviation unit at the time of his 
release from active service.  

The service medical records do not reflect service with a 
combat unit or any combat injuries or any injuries in the 
field.  

In a letter dated in March 2000, the service department 
stated that the veteran's records did not show that he 
actively participated in combat or was awarded a Combat 
Action Ribbon.  A search of unit diaries showed the only 
casualty as one Marine wounded.  

The unit histories for the veteran's unit during the period 
of his Vietnam service were obtained.  These official reports 
show the unit was busy with its supply function.  There were 
no combat operations, casualties inflicted on the enemy or 
casualties sustained.  

The witness statements are evidence.  Nevertheless, none of 
the witnesses have first hand knowledge of the claimed 
stressors.  Their knowledge as to stressors came to them 
through the veteran and can be no better than the veteran's 
claim as to stressors, were he alive.  The official records, 
made at the time the veteran served in Vietnam, are 
substantially more probative than what the veteran may have 
later thought and told others.  That is, the official records 
form a preponderance of evidence against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).  Consequently, the Board 
must find that the veteran did not serve in combat or in a 
position which would expose him to the claimed stressors and 
that there is no credible supporting evidence that the 
claimed in-service stressors occurred.  Therefore, the 
veteran could not have incurred PTSD as the result of 
stressors in service and his death could not be the result of 
service-connected PTSD.  As a result, the claim for service 
connection for the cause of the veteran's death must be 
denied.  

If a veteran's death is service-connected, educational 
benefits may be paid under 38 U.S.C.A. Chapter 35.  There are 
other criteria, such as a living veteran having a total 
disability permanent in nature due to a service-connected 
disability.  It is not claimed that any other criteria for 
Chapter 35 benefits have been met.  There is no evidence of a 
well grounded claim under any other criteria for Chapter 35 
benefits.  Since the veteran's death is not service-
connected, there is no legal basis to pay DEA under 38 
U.S.C.A. Chapter 35.  This claim must also be denied.   


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependent's Educational Assistance under 38 
U.S.C.A. Chapter 35 is denied.  

		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

